HENRY, Associate Judge.
This was an action of trespass to try title brought by appellant. The defendant pleaded “ not guilty." The cause was tried by the court without a jury.
The conclusions of fact filed by the court show that the plaintiff deraigned his title to the premises as follows: W. D. Cleveland and C.
Lombardi,. composing the firm of W. D. Cleveland & Co., recovered in the District Court of Hill County a judgment for money against Dyer & Driggs and H. L. Dyer.
Execution upon the judgment was issued in the name of W. D. Cleveland alone, and levied upon the property in controversy, pursuant to which it was sold by the sheriff and deeded to plaintiff. The execution was not authorized by the judgment, and the sale and deed made under it can not be sustained. Rev. Stats., art. 2281; Battle v. Guedry, 58 Texas, 111; Criswell v. Ragsdale, 18 Texas, 443.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
Delivered April 29, 1890.